FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 1, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 LOUIS T. TITUS,

              Petitioner - Appellant,                    No. 09-9003
 v.                                                (United States Tax Court)
 COMMISSIONER OF INTERNAL                         (Tax Court No. 10067-07)
 REVENUE,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Louis T. Titus, proceeding pro se, appeals the Tax Court’s order denying

his motion to vacate a prior order of dismissal by the Court for lack of subject

matter jurisdiction. We affirm.

      The Tax Court properly concluded that it lacked jurisdiction because

Mr. Titus was never issued a Notice of Deficiency or a Notice of Determination.

See 26 U.S.C. §§ 6213, 6330; Abrams v. Comm’r, 814 F.2d 1356, 1357 (9th Cir.

1987) (per curiam) (holding that a pre-filing notification letter from the Internal

Revenue Service was not a Notice of Deficiency and therefore, the Tax Court had

no jurisdiction over the taxpayer’s petition); see also Tuka v. Comm’r, No.

09-1598, 2009 WL 3236066, at *1-2 (3rd Cir. 2009) (unpublished) (“[T]he lock-

in letter . . . does not constitute a notice of determination.”); Davis v. Comm’r,

T.C. Memo. 2008-238, 2008 WL 4703706, at *7 (2008) (“[A] lock-in letter is not

a levy.”).

      We have examined all of Mr. Titus’s arguments and find them

unpersuasive.

      AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -2-